Citation Nr: 0805808	
Decision Date: 02/20/08    Archive Date: 03/03/08

DOCKET NO.  04-16 712A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether an overpayment of Chapter 30 education benefits 
in the calculated amount of $34,786.27 was properly created.

2.  Entitlement to waiver of recover of an overpayment of 
Chapter 30 education benefits, in the calculated amount of 
$34,786.27.


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served on active duty from October 1975 to 
October 1979, and from January 1981 to January 1998.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In an August 2003 determination, the Education Center at the 
RO retroactively terminated the veteran's Chapter 30 
education benefits, effective June 7, 1999, resulting in an 
overpayment in the amount of $34,786.27.  In September 2003, 
the veteran disagreed with the validity of the debt and a 
Statement of the Case addressing this issue was provided to 
him in April 2004.  The veteran perfected an appeal of this 
issue by submitting a substantive appeal in May 2004.  

In an April 2004 determination, the Committee on Waivers and 
Compromises (Committee) at the RO denied the veteran's 
request for a waiver of recovery of the $34,786.27 
overpayment at issue in this case.  In December 2005, after 
reviewing the temporary file provided to it by the RO, the 
Board determined that the veteran's May 2004 substantive 
appeal with regard to the validity of the debt, when read in 
conjunction with previous statements requesting a waiver of 
overpayment, amounted to a timely notice of disagreement with 
the April 2004 Committee decision.  Accordingly, the Board 
remanded the matter to the RO for the issuance of a Statement 
of the Case addressing the waiver issue.  See Manlincon v. 
West, 12 Vet. App. 238 (1999).  The Board further directed 
the RO to readjudicate the validity issue in accordance with 
VA O.G.C. Prec. Op. No. 6-98, published at 63 Fed. Reg. 
31,264 (1998).

In response to the Board's remand, the RO provided a June 
2006 Report of Contact indicating that the issues remanded by 
the Board "were previously addressed in the SOC of 3-3-05, 
Denial of Waiver, and in the SOC of 4-1-04, Validity of 
Debt."  

In November 2006, the Board again remanded the matter, in 
light of the RO's failure to comply with its December 2005 
remand.  Stegall v. West, 11 Vet. App. 268 (1998) (holding 
that a remand by the Board confers on a veteran, as a matter 
of law, the right to compliance with the remand orders, and 
that VA has a concomitant duty to ensure compliance with the 
terms of the remand).  Unfortunately, the RO has again failed 
to comply with the terms of the November 2006 remand.  Thus, 
another remand is required.  The appeal is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the veteran if further action is required.


REMAND

The record on appeal remains incomplete.  

Again, as previously noted in its November 2006 remand, the 
record currently before the Board consists only of an 
incomplete temporary file.  Critically, this file does not 
contain copies of the veteran's August 3, 2004, notice of 
disagreement with the April 2004 adverse waiver decision, nor 
does it contain a copy of the March 3, 2005, Statement of the 
Case the RO claims to have issued with respect to this issue.  
Finally, the record does not indicate whether or not the 
veteran has perfected an appeal with the April 2004 Committee 
decision denying the veteran's request for a waiver of 
recovery of the $34,786.27 overpayment at issue in this case.

In its November 2006 remand, the Board specifically noted 
these deficiencies and ordered the RO to obtain the veteran's 
complete VA claims folder, as well as any additional 
pertinent records.  The RO failed to comply with this remand 
order.  In addition, the RO failed to readjudicate the issues 
on appeal, including the waiver issue, and provide a 
Supplemental Statement of the Case addressing both the 
validity and the waiver issue.  See VA O.G.C. Prec. Op. No. 
6-98.

The United States of Appeals for Veterans Claims has held 
that compliance by the Board or the RO with remand 
instructions is neither optional nor discretionary.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998).  Therefore, 
this issue must be remanded for compliance with the 
instructions of the previous Remand.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the complete 
record on appeal, including the veteran's 
VA claims folder, as well as any 
additional pertinent records in its 
possession, such as the March 3, 2005, 
Statement of the Case, as well as any 
substantive appeal or evidence and 
argument thereafter submitted by the 
veteran.

2.  After undertaking any additional 
development deemed necessary after a 
review of the complete record on appeal, 
the RO should readjudicate all issues 
properly on appeal, including the waiver 
issue if the veteran has perfected a 
timely appeal of that issue.  If the 
benefit(s) sought on appeal remain 
denied, the veteran and any 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
If the veteran has properly perfected an 
appeal as to the waiver issue, the 
Statement of the Case should include a 
discussion and recitation of the 
pertinent legal criteria pertaining to 
both the waiver and validity issues.

The case, including the veteran's claims folder, should then 
be returned to the Board, if in order. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006
).



